Citation Nr: 0121882	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  94-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post fracture of the cervical spine, for the period 
April 28, 1990, to April 21, 1992.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the cervical spine, beginning April 
22, 1992.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post left knee injury.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right radius.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the lower jaw, with temporal 
mandibular joint (TMJ) syndrome.

6.  Entitlement to a compensable evaluation for a residuals 
of a fracture of the right hip.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1980 to April 
1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  When this case was most recently 
before the Board in April 1997, it was remanded for further 
development.  It was returned to the Board in June 2001.


FINDINGS OF FACT

1.  For the period April 28, 1990, to April 21, 1992, status 
post fracture of the cervical spine was manifested by 
limitation of motion which did not more nearly approximate 
severe than moderate.

2.  Beginning April 22, 1992, status post fracture of the 
cervical spine was manifested by limitation of motion which 
has not more nearly approximated moderate than slight.

3.  The veteran's left knee disability is manifested by 
limitation of flexion which does not more nearly approximate 
limitation of flexion to 30 degrees than limitation of 
flexion to 45 degrees; there is no subluxation, instability 
or other significant impairment of the left knee.

4.  Residuals of a fracture of the right radius are 
manifested by some limitation of motion, but the veteran 
retains substantial useful motion of his right wrist.

5.  Residuals of a fracture of the lower jaw, with TMJ 
syndrome, are manifested by limitation of lateral excursion; 
but there is no significant limitation of the inter-incisal 
range of motion.

6.  Residuals of a right hip fracture include degenerative 
changes and are manifested by some pain on motion; neither 
nonunion, malunion, false joint, loose motion, flexion 
limited to less than 45 degrees, nor limitation of abduction 
such that motion is lost beyond 10 degrees is shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post fracture of the cervical spine, for the 
period April 28, 1990 to April 21, 1992, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5290 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for status post fracture of the cervical spine, beginning 
April 22, 1992, have not been met.  38 U.S.C.A. § 1155; VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290.

3.  The criteria for an evaluation in excess of 10 percent 
for status post left knee injury have not been met.  
38 U.S.C.A. § 1155; VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes Diagnostic Codes 5257, 5260, 5261 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right radius have not been 
met.  38 U.S.C.A. § 155; VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214 and 5215 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the lower jaw with TMJ 
syndrome have not been met.  38 U.S.C.A. § 1155; VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2000).

6.  The residuals of a fracture of the right hip warrant an 
evaluation of 10 percent.  38 U.S.C.A. § 1155; VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 
5251, 5252, 5253, 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) reaffirmed the staged 
ratings principle of Fenderson and specifically found that 38 
U.S.C.A. § 5110 and its implementing regulations did not 
require that the final rating be effective the date of the 
claim.  Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

In determining degrees of motion limitation, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable, under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Factual Background


In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

The veteran presented for VA examinations in June 1990.  In 
connection with examination of his jaw, the veteran reported 
his appetite and digestion were good and stated he had lost 
some weight.  He reported prior difficulty chewing and stated 
such had improved.  He also reported a loss of power in his 
jaw.  The VA examiner noted only a slight defect in bite.  
Palpation of the left lower jaw was without tenderness or 
excess crepitation.  The diagnoses included an old fracture 
of the jaw, healed, with minimal weakness of bite.  

The report of a June 1990 orthopedic examination includes 
note of the veteran's complaints of difficulties running and 
sitting, occasional wrist pain, and pain and decreased power 
in the knee.  X-rays of the cervical spine, right hip and 
left knee were unremarkable.   X-rays of the right forearm 
and right hip revealed healed fractures with bony structures 
in good alignment.

Examination of the right forearm showed a well-healed scar.  
The veteran had right wrist flexion and extension to 20 
degrees, full supination and pronation and 10 degrees of 
ulnar and radial deviation.  Neurovascular examination was 
intact. 

The veteran denied knee locking, popping, clicking or giving 
way.  His gait was essentially normal.  Examination of the 
left knee revealed a well-healed incision.  There was mild 
medial joint-line tenderness with a small effusion palpable.  
The veteran had motion from zero to 120 degrees without 
crepitation.  Lachman's, and anterior and posterior drawer 
testing were negative.  The left knee was stable.  
Examination of the pelvis revealed no tenderness or 
instability.  Examination of the right hip revealed no 
tenderness to palpation.  The veteran had a full range of 
motion of the right hip with mild pain upon maximum internal 
rotation.

The cervical spine had normal contours without tenderness.  
The veteran had flexion and extension to 20 degrees, 
bilateral lateral flexion to 30 degrees and bilateral lateral 
rotation to 40 degrees.  Neurologic examination of the upper 
extremities was intact.  

The June 1990 impressions included status post C1 fracture 
treated with halo immobilization; status post left pubic 
ramus and right posterior iliac crest fractures; status post 
right radius fracture, treated with open reduction and 
internal fixation with subsequent decreased motion of the 
wrist; and status post open left knee injury, treated with 
irrigation and debridement and currently with some mild 
synovitis and capsulitis, and possible (but doubtful) medial 
meniscal tear.  

In a decision dated in June 1991, the RO granted service 
connection and, effective April 28, 1990, assigned initial 
evaluations as follows:  status post fracture of the cervical 
spine, evaluated as 20 percent disabling; status post left 
knee injury, evaluated as 10 percent disabling; fracture of 
the right radius, evaluated as noncompensable; residuals of a 
fracture to the lower jaw, with TMJ syndrome, evaluated as 
noncompensable; fracture of the right hip, evaluated as 
noncompensable.  That rating decision also granted service 
connection and assigned noncompensable evaluations for rib 
fractures and a fracture of the left pubic ramus and right 
posterior iliac crest, effective April 28, 1990.  The veteran 
appealed with respect to the ratings assigned to the cervical 
spine, left knee, right arm, left jaw and right hip.  

In September 1991, the veteran appeared for a personal 
hearing.  He reported he was limited from jogging due to hip 
problems such as pain and popping.  He reported taking Motrin 
and Tylenol III for the pain, that came and went.  He 
complained of sharp pains in his knee that were present every 
day.  He complained of right upper arm swelling and wrist 
tenderness.  He also reported his grip was not as firm as it 
used to be.  With respect to his jaw he reported that his 
teeth were loose and he was unable to move it to the right.  
The veteran generally reported a limitation in activities due 
to multiple joint pain and stiffness.  He complained of 
muscle spasm in the neck.  He denied use of a cervical brace, 
but reported sometimes using an Ace bandage for his right 
wrist.  

A report of neurologic examination dated in June 1992 notes a 
hypersensitivity to pain with jaw occlusion against hard and 
solid foods on the left.  

In a rating decision dated in July 1994, the RO revised the 
veteran's assigned ratings to reflect assignment of a 10 
percent for status post fracture of the cervical spine, 
effective April 22, 1992; and assignment of a 10 percent 
evaluation for residuals of a fracture of the lower jaw, 
effective April 22, 1992.

The claims file contains VA outpatient reports dated from 
August 1990 to February 1995.  Evaluation in August 1990 
revealed the veteran to have a full range of left knee 
motion.  Evaluation in September 1990 revealed no pelvic 
instability.  The veteran's left knee motion and activity 
were stated to be limited secondary to pain.  There was no 
swelling associated with activity.  The veteran's arm was 
noted to have recently been swollen.  The veteran 
demonstrated hip flexion to 100 degrees, internal rotation to 
25 degrees and external rotation to 45 degrees.  There were 
no knee instability and no malalignment.  In August 1992, 
diagnostic testing was conducted, which revealed a markedly 
deformed left mandibular condyle with lateral subluxation and 
irregularity of both mandibular condyle and glenoid fossa and 
eminence.  X-rays showed severe degenerative changes of the 
jaw.

The veteran presented for a VA neuropsychiatric in September 
1996 and for VA orthopedic examinations in September and 
November 1996.  In connection with orthopedic examination, 
the veteran demonstrated a full range of painless cervical 
spine motion, in all planes. Motor and sensory examination of 
the cervical spine was stated to be normal and there was no 
crepitus on motion.  The veteran had full, painless, left 
knee motion without evidence of instability or muscle 
atrophy.  There was no joint-line tenderness.  There was mild 
crepitus in the left knee with motion but it was stable in 
all planes.  The veteran lacked the last five degrees of 
dorsiflexion of the right wrist when compared to his left.  
There was tenderness over the right mid-forearm.  The right 
was noted to be his dominant hand.  The veteran had full 
supination but lacked the last 10 degrees of full pronation 
of the forearm.  There was no deformity at the elbow and 
there was a full range of elbow motion.  There was normal 
right hand function.  Examination of the jaw revealed a 
malalignment with opening and prominent TMJ with some pain on 
the right side consistent with the veteran's history of 
difficulty chewing.  Clinical examination of the hip showed a 
normal painless range of motion in all planes without 
evidence of limitation or restriction due to post-traumatic 
arthritis. 

The September/November 1996 orthopedic reports also include 
examiner comment that the veteran described an occasional 
stiff neck that would result in a 10 degree loss of motion.  
The examiner noted a grip problem due to irritation over the 
right plate of the wrist, and also noted a functional problem 
in activities such as pushups due to a 10 degree loss of 
wrist dorsiflexion.  The examiner noted no residual loss of 
motion or function of the left knee.  X-rays of the cervical 
spine, pelvis, hip, knee, forearm and wrist showed no 
diagnostic abnormalities.  X-ray reports show that mild 
degenerative joint disease of the right hip was found.

The September 1996 report of neuropsychiatric examination 
includes note of some pain and decreased strength in the 
right grip and pain on opening the jaw all the way.  

In a rating decision dated in December 1996, the RO assigned 
a 10 percent evaluation for a fracture of the right radius, 
effective April 28, 1990.

In July 1997 the RO requested the veteran to identify or 
submit medical evidence pertinent to his claims; he did not 
respond.  

In August 1997, the veteran presented for spine, joints and 
neurologic examinations by VA.  

The August 1997 report of neurologic examination includes 
note of pain in the knee, neck and hip.  Examination was 
stated to show painless neck rotations and full rotation of 
the left knee.  Right wrist dorsiflexion was five degrees 
short and right wrist pronation lacked 10 degrees.  The 
examiner indicated that the veteran's complaints of pain were 
subjective.  The veteran had normal strength of the deltoids, 
triceps, biceps and clasped hands, as well as the quadriceps, 
anterior tibialis and hamstrings, without atrophy.  
Superficial sensation was normal.  Neurologic examination was 
negative except for symmetric areflexia, sparing the ankles.  
The examiner noted neck aches and right wrist stiffness.

The report of joint examination dated in August 1997, sets 
out that there was no evidence of left knee or right wrist 
swelling.  The right forearm scar was well healed.  There 
were no instability of the left knee and no right wrist 
crepitus.  The examiner noted a full range of right wrist and 
left knee motions, compared with the normal extremities.  The 
examiner noted review of the claims file and diagnosed a 
contusion and laceration injury of the left knee and a post-
operative reduction of the right distal radius with 
residuals.  The examiner stated the veteran had no 
incoordination, weakness or fatigability at the time of 
examination.  The examiner also noted that no statement could 
be made relevant to DeLuca in that it would be pure 
speculation.

In August 1997, the veteran's hip was examined.  He 
complained of pain that would come and go, accentuated by the 
weather, or by long standing, squatting and/or bending.  
Examination revealed a full range of hip motion in all 
planes, with some pain on movement but without 
incoordination, weakness or fatigability.  The examiner also 
noted that no statement could be made relevant to DeLuca in 
that it would be pure speculation.

At the time of examination of the spine in August 1997, the 
veteran complained of pain that would come and go, or pain 
with rapid turning of the head.  No postural or fixed 
deformities were evidenced.  The veteran had normal forward 
flexion.  He had backward extension to 20 degrees; lateral 
flexion to 30 degrees, bilaterally; and, rotation to 35 
degrees, bilaterally.  All movements were accompanied by 
pain.  There was no evidence of incoordination, fatigability 
or weakness.  The examiner also noted that no statement could 
be made relevant to DeLuca in that it would be pure 
speculation.

A dental and oral examination worksheet dated in June 1998 
reflects the veteran was examined by VA in October 1996 and 
July 1997.  The June 1998 worksheet includes note of the 
veteran's complaints of being unable to chew gum or tough 
food and his report that his jaw had locked open once.  No 
neuritis was noted.  The examiner noted the veteran 
complained of constant pain and that his jaw would get tired.  
Examination was positive for left-sided TMJ pop, masseter and 
pterygoid.  Also noted was myofascial pain and an inability 
to shift the jaw to the right.  The same findings are 
contained in the November 1996 and September 1997 VA dental 
examination reports.

In February 2000, the RO received an addendum to the VA 
examinations conducted in November 1996 and September 1997.  
Such addendum indicates that the veteran was in a motor 
vehicle accident in 1989 wherein he incurred a neck fracture 
at C1, a jaw fracture, rib fracture, and injuries to the 
right arm, hand, hip and pelvis, and left knee.  The addendum 
also includes notations relevant to dental examination, which 
revealed no limited opening of the veteran's jaw.  
Examination was positive for popping/clicking, with an 
impression of left TMJ only.  Also noted was a deviation upon 
opening, positive myofascial pain, positive left-sided 
masseter and pterygoid and an inability to perform right 
lateral excursion in excess of four millimeters.  Such was 
stated to affect eating.  Examination was negative for motor 
impairment.  The diagnosis was TMJ with internal derangement 
and associated osteoarthritis and myofascial pain.  The 
addendum also includes note that there was no way to measure 
fatigability and incoordination and that the veteran stated 
his pain was constant.

Analysis

VCAA

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to higher rating 
evaluations pertinent to each of the matters in appellate 
status.  The veteran has submitted pertinent evidence in 
support of his claims.  The RO has informed the veteran by 
its letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claims and has advised him of the evidence it has 
obtained or has been unable to obtain.  The RO has also 
obtained all records of treatment reported by the veteran and 
has obtained VA medical examinations that address the 
relevant rating criteria.  Since the last examination the 
veteran has not alleged any increased symptomatology, nor has 
he submitted or identified evidence of additional medical 
treatment showing such increase. 

In sum, the facts relevant to these claims have been properly 
developed and there is no further action that should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.  A remand for adjudication by the RO would thus serve 
only to further delay resolution of the veteran's claims.  

Cervical Spine

The veteran is in receipt of a 20 percent rating from April 
28, 1990, to April 21, 1992, and a 10 percent rating 
beginning April 22, 1992, each assigned under Diagnostic Code 
5285-5290.  38 C.F.R. § 4.27 (2000) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

38 C.F.R. § 4.71a, Diagnostic Code 5285 contemplates 
disability arising from residuals of vertebral fracture.  
Under this code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement, if there is abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
disability rating is assigned.  Otherwise, the rating should 
be in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

The Board emphasizes that the entire evidentiary record is 
absent evidence that the veteran's spinal cord was affected 
by his cervical fracture.  In addition, the evidence shows 
that he does not require the use of leg braces or a neck 
brace.  There is no competent evidence of a demonstrable 
deformity of a cervical vertebral body to warrant assignment 
of an additional 10 percent rating.

With respect to motion limitation, slight limitation of 
motion of the cervical spine warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Throughout the record, the expression of cervical motion in 
degrees has remained fairly constant.  Otherwise, examiners 
have noted that the veteran manifests equal flexion and 
extension, and lateral flexion and rotation that are equal, 
bilaterally.  Prior to 1992, the veteran complained of spasm; 
however, there is no objective evidence of muscle spasm.  In 
addition, none of the clinical records during the period 
prior to April 22, 1992, includes notation of more than 
moderate limitation of motion, and none of the clinical 
records for the period from April 22, 1992, notes limitation 
of motion which more nearly approximates moderate than 
slight.

Moreover, the Board notes that examination in 
September/November 1996 specifically found the veteran to 
have a full range of painless, cervical spine motion in all 
planes, with normal motor and sensory neurologic examination.  
At the time of examination in August 1997, the veteran had 
normal cervical spine flexion.  Such findings are not 
indicative of more than slight limitation of motion.  

The Board recognizes, however, that the veteran complains of 
pain and stiffness in his neck, which purportedly limit his 
activities.  As noted above, in determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Nevertheless, the September/November 
1996 examiners considered the veteran's complaints of pain 
and stiffness and determined that such exacerbating symptoms 
resulted in only a 10 degree motion loss.  Despite 
consideration of the veteran's complaints of neck movements 
accompanied by pain in 1997, the VA examiner noted there was 
no objective evidence of incoordination, fatigability or 
weakness.  The examiner declined further comment relevant to 
DeLuca and functional loss, indicating such would be 
speculation.  There is no indication that factors such as 
pain, weakness, flare-ups, etc. are productive of additional 
motion loss that more nearly approximates moderate than 
slight.  

The veteran's cervical spine disability is, in sum, 
manifested by limitation of motion which prior to April 22, 
1992, did not more nearly approximate severe than moderate 
and from April 22, 1992, has not more nearly approximated 
moderate than slight.  The 20 and 10 percent ratings assigned 
to the veteran's disability include contemplation of the 
impact of pain and stiffness insofar as the examiners 
considered the veteran's complaints and noted, at most, a 
10 degree motion loss due to pain/stiffness.  In the face of 
multiple examination reports showing full forward flexion and 
the absence of note of any symptoms more than mild in degree, 
the criteria for evaluations in excess of the currently 
assigned 10 and 20 percent have not been met.

Left Knee

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The veteran is in receipt of a 10 percent rating under 
Diagnostic Code 5257 for his left knee disability.  However, 
the record is consistent in showing no laxity, subluxation or 
instability of the veteran's knee.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered the whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

First, the Board has considered codes relevant to motion 
limitation.  Limitation of motion of the knee is contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  

Diagnostic Code 5260 provides for a noncompensable evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides that a noncompensable 
evaluation is warranted where extension of the leg is limited 
to five degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  

Consistently the veteran is shown to have full left knee 
motion, with the exception of one finding of flexion limited 
to 120 degrees.  Even considering that finding, such degree 
of limitation is not sufficient for assignment of even a zero 
percent rating under Diagnostic Codes 5260, 5261.  Moreover, 
the examination reports of record are consistent, despite the 
veteran's subjective complaints of knee pain and functional 
limitations, in noting no gait abnormalities, no 
incoordination, no weakness, no atrophy and no fatigability 
or other objective indications of functional loss in terms of 
additional motion limitation so as to warrant assignment of a 
higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45.

The Board notes that the VA General Counsel has issued a 
precedent opinion holding that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
As noted above, although the RO has rated the veteran's left 
knee disability under Diagnostic Code 5257, there is no 
objective evidence of subluxation or instability of the 
veteran's left knee or of any functional impairment which is 
not contemplated by the assignment of a 10 percent evaluation 
under Diagnostic Code 5261.  Therefore, separate evaluations 
under Diagnostic Code 5257 and a limitation of motion code 
are not in order.

Right Radius

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).  In this case, 
the veteran is right-handed and thus, his service-connected 
wrist is his dominant extremity.

38 C.F.R. § 4.71a, Diagnostic Code 5215 pertains to 
limitation of wrist motion.  For either the major or minor 
extremity, a 10 percent rating is warranted if dorsiflexion 
is to less than 15 degrees, or where palmar flexion is 
limited in line with the forearm.  This is the maximum 
evaluation authorized under Diagnostic Code 5215.  

Ankylosis of the major wrist warrants a 50 percent evaluation 
if it is unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  Ankylosis in any other 
position, except favorable, warrants a 40 percent evaluation.  
Favorable ankylosis in 20 to 30 degrees of dorsiflexion 
warrants a 30 percent evaluation.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

The currently assigned evaluation of 10 percent is the 
maximum evaluation authorized under Diagnostic Code 5215.  
The evidence demonstrates that the veteran has substantial 
useful motion of his right wrist.  The disability clearly 
does not more nearly approximate the ankylosis required for a 
higher evaluation than the limitation of motion required for 
the assigned evaluation of 10 percent.

Fracture of the Lower Jaw with TMJ

The residuals of a fracture of the lower jaw with TMJ are 
assigned a 10 percent evaluation under 38 C.F.R. § 4.150, 
Diagnostic Code 9905, which provides ratings for limitations 
of the inter-incisal range as follows:  0 to 10 mm-40 
percent; 11 to 20 mm-30 percent; 21 to 30 mm-20 percent; 
and 31 to 40 mm-10 percent.  It also provides a 10 percent 
rating based on a range of lateral excursion from 0 to 4 
millimeters.  A Note provides that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.

The record is consistent in showing that the veteran is not 
limited in opening his mouth, that is, no evidence of 
compensably limited inter-incisal movement was found on any 
of the multiple examinations of this disability.  The veteran 
is limited in lateral excursion so as to meet the 10 percent 
criteria.  He is, however, already in receipt of such 10 
percent rating, which is the maximum under the Schedule for 
limitation of lateral excursion.  The record, to include X-
ray evidence, shows some deformity of the mandible and 
suggests malalignment, but does not show any nonunion or 
malunion of the jaw indicative of a severe displacement so as 
to warrant assignment of more than a 10 percent rating.  See 
38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904 (2000).  The 
Board recognizes the veteran's complaints, and examiner note 
of continued problems in the form of pain and discomfort with 
eating; however, such impairment has been described as no 
more than difficulty in chewing hard foods.  There is no 
indication that the veteran's masticatory function is limited 
from normal eating, nor does the evidence establish any loss 
of any teeth residual to the in-service injury, despite the 
veteran's complaints that his teeth are loose, so as to 
warrant consideration of 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2000).  As such, an evaluation in excess of 10 percent 
is not warranted.

Right Hip

38 C.F.R. § 4.71a, Diagnostic Code 5255 pertains to 
impairment of the femur. Where there is a fracture of the 
shaft or anatomical neck of the femur, with nonunion and 
loose motion, an 80 percent rating is warranted.  With 
nonunion, but without loose motion, and where weight bearing 
is preserved with the aid of a brace, a 60 percent rating is 
warranted.  Where there is a fracture of the surgical neck of 
the femur with a false joint, a 60 percent rating is 
warranted.  Malunion of the femur warrants a 30 percent 
rating if there is marked knee or hip disability, a 20 
percent rating if there is moderate knee or hip disability or 
10 percent rating if there is slight knee or hip disability.

The evidence demonstrates that the veteran does not have 
nonunion or malunion of the femur and does not have a false 
joint or loose motion.  Therefore, the disability does not 
warrant a higher rating under Diagnostic Code 5255.

The Board has also considered whether a higher evaluation is 
warranted on the basis of limitation of motion.  Normal hip 
motion is defined as flexion/extension from zero to 125 
degrees and abduction/adduction from zero to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2000).  

A 10 percent evaluation is warranted where thigh extension is 
limited to five degrees, or thigh flexion is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 521, 5251. 

Limitation of rotation with an inability to toe-out the 
affected leg more than 15 degrees, or limitation of adduction 
such as to prevent the crossing of the veteran's  legs 
warrants a 10 percent evaluation.  Limitation of abduction 
with motion lost beyond 10 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2000).

On range of motion testing, the veteran has consistently 
demonstrated full motion. There is no evidence of gait 
changes, incoordination, weakness, swelling, atrophy, etc. 
associated with the veteran's service-connected right hip.  
However, X-rays have shown degenerative changes in the right 
hip, and pain on motion has been found on clinical 
examination.  Therefore, with consideration of all pertinent 
disability factors, the Board concludes that the veteran has 
sufficient limitation of motion to warrant a 10 percent 
evaluation, but not higher.

Other Matters

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher disability evaluations for the above-cited 
disabilities.  In connection with the above there is no 
indication of symptomatic scarring, neurologic involvement or 
other objective indications of disability not already 
considered and contemplated in the rating codes discussed 
herein above.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the veteran 
has not required frequent hospitalization for any of the 
service-connected disabilities, and the manifestations of the 
service-connected disabilities are those contemplated by the 
schedular criteria.  In sum there is no indication in the 
evidence that the average industrial impairment from any of 
the disabilities would be in excess of that contemplated by 
the assigned evaluations.  Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not warranted.




ORDER

An evaluation in excess of 20 percent for status post 
fracture of the cervical spine, for the period April 28, 
1990, to April 21, 1992, is denied.

An evaluation in excess of 10 percent for status post 
fracture of the cervical spine, beginning April 22, 1992, is 
denied.

An evaluation in excess of 10 percent for status post left 
knee injury is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right radius is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the lower jaw, with TMJ syndrome, is denied.

A 10 percent evaluation for residuals of a fracture of the 
right hip is granted from the effective date of service 
connection, subject to the criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

